Citation Nr: 1216330	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1972 to May 1975.  The Veteran died in December 2008, and the Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, denied the benefit sought on appeal.  

This case was previously before the Board in August 2010, when it denied the Appellant's claims of entitlement to service connection for the Veteran's cause of death and to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A.    § 1318.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, based on a Joint Motion for Remand (JMR), the Veteran withdrew his claim for DIC under 38 U.S.C.A. § 1318, and the Board's August 2010 decision is final as to this issue.  The Court vacated and remanded the Board's denial of service connection for the Veteran's cause of death.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2008.  The cause of death was determined to be a possible myocardial infarction, and congestive heart failure was listed as an underlying cause of death.  No significant conditions contributing to death but not resulting in the underlying cause of death were listed.

2.  At the time of the Veteran's death, service connection was in effect for uveitis rated 40 percent disabling from October 15, 1999, pulmonary sarcoidosis rated 30 percent disabling from January 13, 1993, dysthymic disorder rated 30 percent disabling from July 20, 1998, and Cushing's disease rated 0 percent (noncompensably) disabling from March 20, 1978.  The Veteran was in receipt of total disability rating due to individual unemployability from October 15, 1999.  

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2008, the RO notified the Appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Appellant was expected to provide; and the process by which disability ratings and effective dates are established.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.   § 3.159(b) (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records have been associated with the claims file, to the extent available.  Additionally, all identified and available VA treatment records have been secured; at a February 2010 hearing before the Board, the Appellant confirmed that the Veteran did not receive treatment from any care provider other than VA.

The Court's January 2011 JMR directed the Board to consider the medical evidence of record suggesting that the Veteran's service-connected dysthymia led to her non-service-connected diabetes mellitus, type II (diabetes), and ultimately to her death from a probable myocardial infarction.  Accordingly, in October 2011, the Board solicited an expert opinion from the Veterans Health Administration (VHA) regarding the possibility of not only that relationship, but also the relationship between any of the Veteran's service-connected disabilities and the cause of her death.  A VA cardiologist submitted a medical opinion in December 2011 that fully and competently addressed the relevant theories of causation raised by the Board's October 2011 VHA opinion request.  On review of the entire record, the Board finds that this medical opinion is based on an accurate factual basis, and it provides a well-reasoned rationale for its opinions.  In February 2012, the Appellant argued that this medical opinion was inadequate for several reasons.  The Board will discuss the Appellant's contentions is greater detail below.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was provided with a hearing before a Veterans Law Judge in February 2010.  In June 2011, the Board advised the Appellant that he was entitled to an additional hearing because the Veterans Law Judge who conducted the February 2010 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  In July 2011, the Appellant responded that he did not wish to appear at a hearing, and he requested that the Board decide his case based on the evidence of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for Cause of Death

The Appellant argues that the Veteran's sarcoidosis, Cushing's Syndrome, dysthymic disorder, and uveitis caused her death from a presumed myocardial infarction.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R.      § 3.312(c) (2011).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c)(1) (2011); Lathan v. Brown, 7 Vet. App. 359 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to a review of pertinent facts in the instant case, in November 1973, biopsy testing revealed that the Veteran had non-caseating granulomata consistent with sarcoidosis; pulmonary function testing indicated that the Veteran had moderate restrictive and severe obstructive lung disease.  In January 1974, after complaining of extreme fatigue and weakness, the Veteran again underwent pulmonary function testing, which revealed that the Veteran had a slight improvement in her pulmonary function.  X-ray examination conducted at that time indicated that the Veteran's condition was unchanged.  In April 1974, the Veteran was placed on prednisone therapy to treat her pulmonary disease.  The Veteran again developed fatigue and shortness of breath, and she was prescribed an increased dose of prednisone.  The Veteran's cardiac rhythm was regular with no murmurs, and an electrocardiogram (EKG) was normal.  

In November 1974, the Veteran underwent testing to determine whether there was a cardiac cause to her symptoms.  Holter monitor recording revealed no evidence of arrhythmias, and no arrhythmias were noted upon exercise testing.  The Veteran's exercise testing, however, indicated that the Veteran had a ventilation volume of more than double the expected level, and her oxygen consumption was increased.  The Veteran had marked hyperventilation and marked abnormality in the control of ventilation.  The Veteran's exercise limit was reached at a mild exercise level.  The clinician thought that the Veteran had a "significant physiologic abnormality," and recommended an increase in her corticosteroid dose.

A March 1975 Medical Board examination indicated that the Veteran had a serious, irreversible abnormality in the control of her ventilation that was likely to lead to life-long disability in the form of marked exercise intolerance.  The Veteran had developed Cushing's Syndrome as a result of her corticosteroid treatment.  The Veteran had a normal EKG test, and her heart was otherwise normal.  The Veteran was placed on the Temporary Disability Retired List (TDRL) effective May 1975.  A subsequent September 1976 TDRL examination indicated that the Veteran had diffuse interstitial disease possibly with mild hilar lymphadenopathy.  Clinical findings were consistent with the Veteran's previous diagnosis of sarcoidosis.  A January 1978 TDRL examination indicated that the Veteran was not at that time on Prednisone therapy, and the Veteran reported no change in her symptoms since the September 1976 TDRL examination.  The examiner noted that no significant physiologic impairment was noted on pulmonary function testing.  The Veteran's disease was clinically stable.

In a May 1978 VA examination, the examiner noted that the Veteran's heart was not enlarged, with well-heard heart sounds with no murmur.  The Veteran was diagnosed with pulmonary sarcoidosis and a history of Cushing's Syndrome secondary to corticosteroid use.  In a February 1993 VA examination, the examiner noted that the Veteran had not been on corticosteroid therapy for approximately 16 years (or since roughly 1977).  In February 1996, the Veteran had an unremarkable chest examination, she was noted to be morbidly obese, and the Veteran gave a history of hypertension for the preceding 10 years.  The Veteran's EKG was normal, heart tones were normal, the rhythm was regular, and there was no murmur, thrill, or friction rub.  In a January 1999 VA examination,  VA examination that included an EKG, which was found to be abnormal.  The Veteran reported that she was last treated with prednisone in 1974.  She reported a 20-year history of hypertension.  There was no clinical evidence of Cushing's syndrome noted at that time.  In May 1999, a VA examiner noted that the Veteran had not had corticosteroid therapy since 1973 or 1974.  The examiner stated that the Veteran had Cushingoid changes, but there was no evidence of Cushing's syndrome noted at that time.

In an August 1999 VA examination, the Veteran reported that she had been diagnosed with diabetes in February 1999, which she managed with a restricted diet.  After a physical examination, the examiner opined that the Veteran's diabetes was not related to her sarcoidosis.  In an October 1999 addendum, the examiner opined that there was no connection between the Veteran's hypertension and sarcoidosis.  An October 1999 note from the Veteran's eye doctor indicated that the Veteran was taking oral prednisone for inflammation in both eyes secondary to sarcoidosis.  A June 2001 VA treatment record noted the Veteran was on chronic corticosteroid therapy to control her uveitis, and that she had developed chest pain over the past few months.  A cardiac catheterization demonstrated that the Veteran had early coronary artery disease.  

A January 2002 VA chest x-ray study revealed no definite acute cardiopulmonary abnormalities.  In September 2003 the Veteran's sarcoidosis was noted to be stable, and the Veteran was not on corticosteroid therapy.  The Veteran continued to have elevated blood pressure and coronary artery disease.  In October 2007, a chest x-ray report noted no active disease.

The Veteran did not seek treatment with her primary care physician from November 2004 until January 2008.  In January 2008, the Veteran had uncontrolled hypertension and was placed on medication.  In December 2008, the Veteran complained of tingling feet, and it was noted that the Veteran did not check her blood pressure or her blood sugar on a regular basis.  The Veteran had uncontrolled diabetes, and she was possibly developing peripheral neuropathy.  The physician noted that the Veteran's severe depression was causing a cycle of inaction with regard to her diabetes management, and urged her to work with her psychologist to get her depression under control.  The Veteran's laboratory results were returned four days before her death, showed high blood sugar and high cholesterol.  

The Veteran died roughly five days later at her home on December [redacted], 2008.  Her death certificate listed the cause of death as a possible myocardial infarction due to congestive heart failure.  No autopsy was performed.

In January 2009, a VA clinician opined that the Veteran's service-connected disabilities were not related to her cause of death.  The clinician noted that a May 2001 study showed evidence of arteriosclerotic heart disease.  The clinician noted that sarcoidosis involving the heart usually manifested itself with arrhythmias due to involvement of the conducting system and less often with congestive heart failure or valvular problems due to involvement of the cardiac valves or the heart muscle.  The clinician found no evidence of cardiac sarcoidosis in the Veteran's claims file.  The clinician noted that the Veteran had hypertension and diabetes, both of which are known precipitating factors for death from myocardial infarction or stroke.  The clinician noted that the Veteran's pulmonary sarcosis was of mild to moderate severity.  The clinician concluded that it was unlikely that the Veteran's death was related to her service-connected sarcoidosis.

In June 2009, the Veteran's sister stated that Veteran's sarcoidosis was the "catalyst" for all of her other medical problems.  The Veteran's sister attributed the Veteran's obesity to her use of corticosteroids.  During a February 2010 Board hearing, the Appellant contended that the Veteran's service-connected disabilities caused her death because they exacerbated her congestive heart failure.  Additionally, the Veteran's treatment with corticosteroids exacerbated her health problems and led to her myocardial infarction.  The Appellant noted that the Veteran's weight fluctuated, and he attributed the Veteran's obesity to her use of corticosteroids.  The Appellant reported that before the Veteran's death she attempted to have dental work, but the dentist would not operate because her blood pressure "was beyond stroke" and so she was taken to the emergency room.

Upon consideration of this evidence, in August 2010, the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  In January 2011, pursuant to a JMR, the Court vacated and remanded the Board's decision.  In the JMR, the Court observed that the Board did not discuss the relevance of two clinical notes in particular: first, a 2008 note from a VA physician indicating that the Veteran's depression led to a lack of control of her diabetes, and second, the finding of the January 2009 VA examiner that diabetes is a known precipitating factor for myocardial infarction.

Accordingly, in October 2011, the Board referred the case to a VA cardiologist for an expert opinion regarding whether any of the Veteran's service-connected disabilities, to include dysthymia, were a primary or contributory cause of her death.  A VA cardiologist rendered such an opinion in December 2011, noting that following the Veteran's diagnosis with sarcoidosis in 1973, the Veteran complained of generalized aches and fatigue over the next 20 years.  The Veteran was initially treated with high-dose corticosteroids that were tapered to low dose and that were ultimately discontinued based on improved pulmonary function.  The cardiologist noted that the Veteran was diagnosed with Cushing's Syndrome secondary to such corticosteroid use during her period of treatment from 1973 to 1974.  The cardiologist noted that despite the use of high-dose corticosteroids, the Veteran had normal blood pressures on repeated examinations, normal EKGs, normal cardiac exams, and no history of diabetes during this period.  The cardiologist noted that 1974 holter monitor and cardiac stress testing were negative for arrhythmias or ischemia that would suggest cardiac involvement of sarcoidosis.  

The cardiologist observed that corticosteroid use was ultimately reinstated in 1999 when the Veteran developed uveitis secondary to sarcoidosis.  The cardiologist's review of clinical notes, EKGs, and lab work from the years between the discontinuance of corticosteroid use in 1974 and the reinstatement in 1999 showed a resolution of a Cushing's Syndrome body habitus.  During that time, however, the Veteran developed morbid obesity with benign hypertension.  A January 1999 examination confirmed that the Veteran's body habitus was not Cushingoid and was instead morbidly obese, and the Veteran reported a 20 year history of hypertension.  An EKG conducted at that time showed a normal sinus rhythm with no evidence of left ventricular hypertrophy but mild, non-specific T-wave flattening.  

The cardiologist reviewed the Veteran's lab results between 1998 and 1999, indicating that the Veteran had a stable lipid profile with total cholesterol of 189, HDL of 58, LDL of 89, and a mildly elevated triglyceride level of 211 of June 1, 1998.  On January 28, 1999, the Veteran had normal thyroid stimulating hormone levels of 1.4.  On February 8, 1999, the Veteran had elevated blood sugars of 129 and a normal free cortisol level of 38/5.  On August 5, 1999, the Veteran had a blood sugar level of 153.  In April and June of 1999, the Veteran's blood sugars returned to normal at 100-108, and the Veteran had a normal hemoglobin A1c of 5.8 (reflecting good control of diabetes previously diagnosed with elevated blood sugars) on diet control alone.  The Veteran's weight at this time was 280-290 pounds, and her blood pressure was elevated at 163/88 mmHg but improved with increased antihypertensive medication to 134/64 on September 17, 1999.  A repeat hemoglobin A1c performed on March 2, 2000 was normal at 5.5 on diet alone.  

A cardiac catheterization performed on May 29, 2001 revealed normal aortic and left ventricular pressures and systolic function with left ventricular ejection fraction > 55%, 20% ostial stenosis of the left main coronary artery, and 40% of the mid-left anterior descending artery but normal left circumflex and right coronary arteries.  The Veteran was placed on aspirin therapy and cholesterol-lowering therapy.  This treatment continued until September 2003.  

There were no clinical visits from 2004 to 2008, when the Veteran presented with a hypertensive urgency with a blood pressure of 232/132 mmHg requiring urgent intravenous medication to reduce the blood pressure towards a more normal level.  The Veteran was no longer taking the combination of antihypertensive, cardiac, diabetic, and statin medications that were prescribed in 2003.  The Veteran's blood work revealed cholesterol of 201, triglycerides of 287, HDL of 42, blood glucose of 213 and creatinine of 0.9.  A follow-up examination in March 2008 revealed a blood pressure of 160/96, and the Veteran was placed back on oral prednisone and corticosteroid eye drops.  At the Veteran's final clinical visit on December 9, 2008, the Veteran complained of pain and burning in the legs, and of sleeping 16 hours daily.  The Veteran's doctor opined that the Veteran had depressive symptoms that were possibly impacting her ability to manage her diabetes.  The Veteran's lab work revealed cholesterol of 234, triglycerides of 325, HDL of 38, LDL of 128, and glucose of 340.  The Veteran then died on December [redacted], 2008.

The physician was asked to opine whether the Veteran's service-connected disabilities (1) contributed substantially and materially to her death, (2) combined to cause her death, or (3) aided and lent assistance to the production of her death.  

The physician first addressed the Veteran's presumed cause of death from myocardial infarction, noted that it was so presumed because of her sudden death at home with a prior history of diabetes, hypertension, and diagnosis with atherosclerotic disease.  No actual evidence existed to support this theory because there were no EKGs or symptoms prior to her death to confirm the diagnosis.  The physician noted, however, that a 62 year old female with 30 years of hypertension, 10 years of diabetes, and morbid obesity who dies suddenly would frequently be presumed to have died from a myocardial infarction, stroke, or arrhythmia.  There was no evidence that the Veteran had either congestive heart failure or arrhythmia before her death, and, the physician observed, all EKGs and angiograms from 2001 showed normal left ventricular systolic function, minimal coronary atherosclerotic disease, and normal sinus rhythm.  

The physician noted that the Veteran's diabetes and hypertension were not service connected, nor, the physician observed, were they related to the Veteran's use of corticosteroids used to treat her sarcoidosis.  Indeed, when the Veteran was on high-dose corticosteroid therapy to treat pulmonary sarcoidosis in 1973-1974, the Veteran's blood pressure and EKG examinations were normal.  Instead, the Veteran developed hypertension and diabetes mellitus years after this treatment was discontinued.    Evidence of early coronary atherosclerotic disease in 2001, followed by lack of follow-up and management of her hypertension, diabetes, and cardiac risk factors for several years likely led to progression of atherosclerotic disease, which was not related to a service-connected illness.  

The physician indicated that it was difficult to comment on the severity of the Veteran's dysthymic disorder, acknowledging that it may have impacted her medication compliance and clinical follow-up.  The physician indicated that it was unclear the extent to which the Veteran's dysthymia contributed to her death.  Acknowledging that the VA clinician in December 2008 stated that the Veteran had "severe depression" that made it "almost impossible for her to attend to her diabetes management," the cardiologist indicated that such inattention would not likely lead to sudden death, but would more likely lead to an episode of severe hyperglycemia or diabetic ketoacidosis resulting in a visit to the emergency room.

The cardiologist noted that there was never any evidence of sarcoidosis involving the heart, which typically presents with arrhythmias, conduction abnormalities, valvular disease, or less often, progressive heart failure.  None of the Veteran's EKGs showed evidence of conduction disturbances.  Prior holter monitor tests and reviews of systems on multiple clinical visits indicated that the Veteran had no arrhythmias, syncope, or presyncope, and her physical exam findings showed no evidence of valvular disease with murmurs or congestive heart failure.

The examiner was next asked to address whether the Veteran's service-connected disabilities involved active processes affecting vital organs, and if so, whether the service-connected disabilities caused resulting debilitating effects and general impairment of health to an extent that it rendered the Veteran materially less capable of resisting the effects of her ultimate cause of death.

In response, the cardiologist noted that the Veteran's was actively taking prednisone orally as well as corticosteroid eye drops for service-connected uveitis near the time of her death.  

In addition, the Veteran's dysthymic disorder appeared to have been an active issue needing treatment at the time of her last clinical visit.  

There was no evidence of Cushing's Syndrome since the Veteran withdrew from high-dose corticosteroids after an initial diagnosis with pulmonary sarcoidosis in the 1970s.  The Veteran's pulmonary sarcoidosis was stable and in remission for 25 to 30 years before her death.  

The Veteran's diabetes and hypertension were the likely risk factors contributing to the development of atherosclerotic heart disease, but they were not a result of her service-connected illnesses.  Failure to control blood pressure and blood sugars can result in more rapid progression of atherosclerotic disease, myocardial infarction, stroke, renal failure, and death.  It is not documented how compliant the Veteran was with her medications, and major depression or dysthymic disorders can impact the patient's compliance with medications.  The cardiologist found no evidence that the Veteran was noncompliant with medication use, instead, the cardiologist noted that she was not compliant with checking her blood pressure or blood sugars frequently.  Even assuming that the Veteran was noncompliant with medication, this would lead to elevated blood pressure or blood sugars causing symptoms over hours or days leading the Veteran to seek care in the clinic or emergency room rather than sudden death.  In this case, physical exam findings and labs conducted 4-5 days before the Veteran's death did not suggest this to be the case.  The Veteran's glucose and cholesterol were elevated, but not dangerously so.

The examiner was next asked to opine whether the Veteran's service-connected disabilities affected a vital organ, and whether they were of a progressive or debilitating nature.  If so, the examiner was asked to opine whether the Veteran's service-connected disabilities were of such severity that they had a material influence in accelerating death.

The physician noted that other than the uveitis that significantly impacted the Veteran's vision, there was no other evidence of direct organ effects by pulmonary sarcoidosis, which was stable and in remission, Cushing's Syndrome, or dysthymic disorder.  There was no evidence that the Veteran's dysthymic disorder led to medication noncompliance resulting in severe hypertensive crisis or poor glucose control leading to severe hyperglycemia, glycemia coma, or diabetic ketoacidosis.  The examination immediately before the Veteran's death suggested the need for medication adjustment and close diabetic glucose monitoring, but there was no evidence of a life-threatening condition at that time.  If indeed the Veteran died of an acute myocardial infarction (again, noting that there was no evidence of congestive heart failure), then it was likely related to progression of the Veteran's atherosclerotic disease and coronary artery plaque rupture in a patient with underlying long-standing diabetes, hypertension, and hyperlipidemia for which she was not actively on statin or aspirin therapy.

Turning now to an analysis of the evidence of record, the January 2009 and December 2011 VA opinions are the only medical evidence of record concerning a possible nexus between the Veteran's service-connected disabilities and her cause of death, and both of them find that there is no such nexus.  The Appellant has submitted no competent medical nexus evidence contrary to the opinions cited above.  The Appellant has been afforded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A.             § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).  

The Appellant argues that the December 2011 VA examination is inadequate for several reasons.  The Appellant correctly notes that the VA physician never explicitly answers "yes" or "no" to the questions posed.  While this is true, the cardiologist's rationale is so comprehensive and the conclusions is so unmistakable with respect to each question posed, that remanding for an explicit "yes" or "no" answer to each question would not serve any helpful purpose.  

Additionally, the Appellant argues that the VA cardiologist erroneously assumed that the Veteran's corticosteroid treatment ended in 1974, when the evidence of record suggests that the Veteran was again placed on high-dose corticosteroids again in 1975.  The Board finds that the evidence of record overwhelmingly supports the physician's observation that a long period of time elapsed during which the Veteran was not on prednisone therapy; the Board does not find any evidence to suggest that the specific date of discontinuance of prednisone therapy, whether in 1974 or 1975, is specifically relevant to the cardiologist's ultimate conclusions.  

The Appellant argues that the physician did not address whether the Veteran's Cushing's Syndrome caused her to have diabetes or high blood pressure.  The Board disagrees; the physician stated, with an extensive rationale, that the Veteran's diabetes and hypertension were not related to the corticosteroids used to treat the Veteran's sarcoidosis.  The Appellant argues that the physician did not address whether the Veteran's sarcoidosis led her to develop obesity, leading to diabetes, leading to the probable myocardial infarction that ultimately caused her death.  It is true that the physician did not specifically address this theory of causation, but not only is this chain of causation not supported by the medical evidence of record, but it is too attenuated a chain to support a claim of service connection for the Veteran's cause of death.  Additionally, the Appellant argues that the physician did not adequately discuss whether the Veteran's dysthymia caused her to poorly comply with her diabetes and antihypertensive medication, causing her death.  The Board disagrees; the examiner indicated that the more likely cause of myocardial infarction in the Veteran was progression of atherosclerotic disease and coronary artery plaque rupture, noting that the Veteran's last lab readings did not demonstrate that the Veteran had dangerously elevated readings.  The Appellant argues that the Veteran's lack of medication compliance indeed led her to seek clinical help during her last office visit, and the Appellant argues that the Veteran's last blood glucose reading of 340 is "dangerously high regardless of what standard is applied."  For reasons discussed below, the Board finds that the Appellant is not competent to render such an opinion.

More generally, the Appellant has advanced several theories of causation regarding the Veteran's death, arguing that pulmonary sarcoidosis caused the Veteran to experience heart problems that led to her myocardial infarction.  Alternatively, treatment with prednisone caused or aggravated the Veteran's diabetes and hypertension, leading to her myocardial infarction.  Alternatively, and as noted in the Court's JMR, the Veteran's dysthymia led to a lack of compliance with diabetic and antihypertensive medications, leading her to have a myocardial infarction.

The Board finds that the Veteran's service-connected disabilities did not contribute substantially and materially to the Veteran's death, combine to cause her death, or  aid and lend assistance to the production of her death.  The Veteran's service-connected disabilities did not cause resulting debilitating effects and general impairment of health to an extent that it rendered the Veteran materially less capable of resisting the effects of her ultimate cause of death.  Other than the Veteran's uveitis (which is not contended to be in any way related to the Veteran's cause of death), the Veteran's service-connected disabilities did not affect a vital organ.

Regarding the Veteran's service-connected pulmonary sarcoidosis, the evidence of record indicates Veteran suffered from pulmonary, rather than cardiac, sarcoidosis.  The Board places great weight on the rationale of the December 2011 VA cardiologist's opinion finding no connection between the Veteran's pulmonary sarcoidosis and heart abnormalities.  The December 2011 VA cardiologist additionally found no evidence in the record of congestive heart failure.  Furthermore, the VA cardiologist characterized the Veteran's pulmonary sarcoidosis as "stable and in remission" for 25 to 30 years before her death.  Similarly, the Veteran displayed no evidence of Cushing's Syndrome since the Veteran withdrew from high-dose corticosteroids in the 1970s, and no clinician ever linked the Veteran's use of corticosteroids with the development of diabetes and hypertension that, the VA cardiologist noted, were the likely risk factors contributing to the development of atherosclerotic heart disease.  With regard to the Veteran's dysthymia, and specifically the theory that depression led the Veteran not to take antihypertensive and diabetic medications, leading to her death, the Board places greatest weight on the finding of the December 2011 VA cardiologist that such inattention to proper medication would not likely lead to sudden death, but would instead lead to an episode of severe hyperglycemia or diabetic ketoacidosis.  Furthermore, while the Board acknowledges the statement of the December 2008 VA clinician that the Veteran's "severe depression" led her not to manage medications appropriately, the Board places greater weight on the cardiologist's findings-accompanied by a full review of the Veteran's claims file-that the Veteran's final lab results were inconsistent with a sudden death based on an inattention at that time to medication management, blood pressure readings, or blood sugar readings.

With respect to the lay statements of the Appellant and the Veteran's sister, the Board notes that both are competent to provide testimony concerning factual matters of which they have first-hand knowledge (for example, observing the Veteran's weight gain or depressed mood).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the instant case, the presence of the Veteran's service-connected disabilities is conceded.

Laypeople are generally not deemed competent to opine on matters that require medical knowledge, however, such as a determination of etiology or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board sympathizes with the Appellant and recognizes the sincerity of his claims, it affords more probative weight to the opinions of the January 2009 VA clinician and December 2011 VA cardiologist than to the lay statements of the Appellant or the Veteran's sister.  The Appellant's contentions regarding the causation of the Veteran's death are directly contradicted by VA cardiologist, who references specific medical literature in support of her conclusions.  Upon the Board's own review of evidence, it finds that the findings of the VA clinician and cardiologist are fully supported by the evidence of record.  The great weight of the evidence of record indicates that the Veteran's cause of death was not related in any way to an incident of service.

The Board notes that the Appellant has submitted a variety of treatise evidence in support of his claim throughout the appeal period.  For example, in February 2012, the Appellant submitted an article entitled "Epidemiology and Clinical Manifestations of Cushing's Syndrome" in support of his contention that the Veteran's Cushing's Syndrome led her to develop diabetes and hypertension.  The Appellant has previously submitted similar evidence, including articles from WebMD regarding prednisone and sarcoidosis.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2011) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.)  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the submitted articles and websites do not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's service-connected conditions and her cause of death, and they do not consider the relationship between the Veteran's death and conditions for which the Veteran was not service-connected.  The internet research submitted by the Veteran is both inconclusive and general.  As such, the Board places no weight on these submissions.

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


